DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are found in claim 19:
“means for persistently storing data”, which has the corresponding structure described in the specification: Non-volatile memory as disclosed in Paragraph [0018] of Applicant’s Specification filed 02/25/2021. 
“means for detecting voltage on the shared detection line”, which has the corresponding structure described in the specification: USB VBUS Detector circuit as described in Paragraph [0020] of Applicant’s Specification filed 02/25/2021.
“means for determining which of the first data port or the second data port is connected to the host system”, which has the corresponding structure described in the specification: Controller as described in Paragraph [0019] and the associated algorithm as disclosed in Figures 4, 5, and/or 6. 
“means for establishing a data connection with the host system”, which has the corresponding structure described in the specification: Controller as described in Paragraph [0019] and the associated algorithm as disclosed in Figures 4, 5, and/or 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2003/0236934) in view of Maeda (US 2020/0201803).

Regarding claim 1, Park teaches a storage device (Fig. 1, Memory Drive) comprising: non-volatile memory configured to store data (Paragraph 0024, a memory 7 storing therein data inputted from the outside); a first data port configured to have a first data transfer speed (Fig. 1, 1, First Connector; Paragraph 0025, first connector 1 and the second connector 3 are used to connect to the ports provided in the electronic device 15, which may employ an A-type USB connector, a B-type USB connector, a 5-pin mini B-type USB connector, a 4-pin mini B-type USB connector); a second data port configured to have a second data transfer speed (Fig. 1, 3, Second Connector; Paragraph 0024, FIG. 1, the memory drive comprises a first connector 1 connecting to an outside electronic device 15, a second connector 3 different in type from the first connector 1); a shared detection line connected to the first data port and the second data port (Fig. 4, 5V Lines on Pin 1); and control circuitry connected to the shared detection line (Fig. 1, 5 & Fig. 4, 35, Controller), the control circuitry configured to: detect voltage on the shared detection line in response to a connection of at least one of the first data port and the second data port to a host system (Fig. 2 Flowchart for Figure 1, S10, Power is Supplies; Paragraph 0030, If the memory drive using a plurality of connectors is connected to an electronic device 15 and power is supplied to the electronic device 15 at operation S10, the controller 5 determines whether a plurality of connectors are all connected to the electronic device 15 at operation S12); determine which of the first data port or the second data port is connected to the host system (Fig. 2, S12, Are a plurality of connectors connected simultaneously?); and establish a data connection with the host system at the first data transfer speed or the second data transfer speed based on the port connected to the host system (Fig. 2, S16, Data Input through predetermined connector; Paragraph 0030, If at least two connectors are connected to the electronic device 15, the controller 5 controls switches corresponding to the connectors except for one of the connectors).
Park teaches a USB storage device with a controller that detects power pins on different connectors to determine if multiple connectors are connected. Park does not explicitly teach the connectors having a common shared voltage pin nor one connector being faster than another connector.
Fig. 1, 11, First Slave Bus Interface; Paragraph 0011, present disclosure achieves high-speed access to a memory card, by including a conventional low-speed access interface in order to maintain compatibility with a conventional access device); a second data port configured to have a second data transfer speed faster than the first data transfer speed (Paragraph 0011, also including a high-speed interface in parallel to the conventional low-speed access interface); a shared detection line connected to the first data port and the second data port (Fig. 2 Pin layout of Fig. 1, Pin 5 is Shared VDD Pin); and control circuitry (Fig. 1, 14, Bus Arbitration Unit) connected to the shared detection line (Paragraph 0051, VDD1, VSS1, and VSS2 pay the same role in both buses.  Therefore, no problems arise even when VDD1, VSS1, and VSS2 are shared.  However, DAT0 and DAT1 for the first bus are used as RCLK+ and RCLK- for the second bus, and therefore a switch circuit that switches usage is needed in a host controller on a side of the access device), the control circuitry configured to: detect voltage on the shared detection line (Paragraph 0051, a switch circuit that switches usage is needed in a host controller on a side of the access device.  The switch circuit can be implemented in a case where a host controller is newly designed and developed). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Maeda and use a common shared voltage pin on the two connector interfaces of Park and have one interface be faster than the other interface.   
See Maeda: Paragraph 0011).

Regarding claim 8, Park in view of Maeda teaches the device of claim 1. Park further teaches wherein: the first data port is a first type of universal serial bus (USB) port (Fig. 1, 1, First Connector); and the second data port is a second type of USB port (Fig. 1, 3, Second Connector; Paragraph 0025, first connector 1 and the second connector 3 are used to connect to the ports provided in the electronic device 15, which may employ an A-type USB connector, a B-type USB connector, a 5-pin mini B-type USB connector, a 4-pin mini B-type USB connector, etc., all of which support the USB interface). 

Regarding claim 10, Park in view of Maeda teaches the device of claim 1. Park does not explicitly teach wherein the shared detection line is configured to provide power to the control circuitry and the non-volatile memory from the host system.
Maeda teaches wherein the shared detection line is configured to provide power to the control circuitry and the non-volatile memory from the host system (Fig. 1, 23, Power Supply Unit; Paragraph 0038, Power supply unit 23 supplies power to information recording device 10 via first master bus interface 21.  This power is used as power required to control information recording device 10).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Maeda and use a common 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of conventional/legacy interfaces and high-speed interfaces, while reducing the number of pins required for both interfaces (See Maeda: Paragraph 0011).

Regarding claim 11, Park teaches a method for detecting which port of multiple ports (Fig. 1, Ports 1 and 3) of a storage device (Fig. 1, Memory Drive) is connected to a host system using a shared detection line (Fig. 1, Connectors 1 and 3), the shared detection line connected to a first data port and a second data port of the storage device (Fig. 4, Pins 1, 5V Supply), the method comprising: receiving a connection to a host system on the first data port or the second data port (Fig. 2, Start; Paragraph 0030, In the case of a memory drive employing a plurality of connectors, the control flow of the controller 5 is as shown in FIG. 2), the first data port having a first data transfer speed and the second data port having a second data transfer speed (Paragraph 0025, first connector 1 and the second connector 3 are used to connect to the ports provided in the electronic device 15, which may employ an A-type USB connector, a B-type USB connector, a 5-pin mini B-type USB connector, a 4-pin mini B-type USB connector, etc., all of which support the USB interface); detecting voltage on the shared detection line in response to the received connection to the host system (Paragraph 0030, If the memory drive using a plurality of connectors is connected to an electronic device 15 and power is supplied to the electronic device 15 at operation S10, the controller 5 determines whether a plurality of connectors are all connected to the electronic device 15 at operation S12); determining Fig. 2, S12, Are a plurality of connectors connected simultaneously?); and establishing a data connection with the host system at the first data transfer speed or the second data transfer speed based on the port connected to the host system (Fig. 2, S16, Data inputted through a predetermined connector is only processed).
Park teaches a USB storage device with a controller that detects power pins on different connectors to determine if multiple connectors are connected. Park does not explicitly teach the connectors having a common shared voltage pin nor one connector being faster than another connector.
Maeda teaches a method for detecting which port of multiple ports of a storage device is connected to a host system using a shared detection line, the shared detection line connected to a first data port and a second data port of the storage device (Paragraph 0051, VDD1, VSS1, and VSS2 pay the same role in both buses.  Therefore, no problems arise even when VDD1, VSS1, and VSS2 are shared.  However, DAT0 and DAT1 for the first bus are used as RCLK+ and RCLK- for the second bus, and therefore a switch circuit that switches usage is needed in a host controller on a side of the access device); the first data port having a first data transfer speed and the second data port having a second data transfer speed faster than the first data transfer speed (Paragraph 0011, also including a high-speed interface in parallel to the conventional low-speed access interface); detecting voltage on the shared detection line in response to the received connection to the host system (Paragraph 0051, a switch circuit that switches usage is needed in a host controller on a side of the access device.  The switch circuit can be implemented in a case where a host controller is newly designed and developed). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Maeda and use a common shared voltage pin on the two connector interfaces of Park and have one interface be faster than the other interface.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of conventional/legacy interfaces and high-speed interfaces, while reducing the number of pins required for both interfaces (See Maeda: Paragraph 0011).

Regarding claim 17, Park in view of Maeda teaches the method of claim 11. Park further teaches wherein: the first data port is a first type of universal serial bus (USB) port (Fig. 1, 1, First Connector); and the second data port is a second type of USB port (Fig. 1, 3, Second Connector; Paragraph 0025, first connector 1 and the second connector 3 are used to connect to the ports provided in the electronic device 15, which may employ an A-type USB connector, a B-type USB connector, a 5-pin mini B-type USB connector, a 4-pin mini B-type USB connector, etc., all of which support the USB interface). 

Regarding claim 19, Park teaches a storage device (Fig. 1, Memory Drive) comprising: means for persistently storing data (Paragraph 0024, a memory 7 storing therein data inputted from the outside); a first data port configured to have a first data transfer speed (Fig. 1, 1, First Connector; Paragraph 0025, first connector 1 and the second connector 3 are used to connect to the ports provided in the electronic device 15, which may employ an A-type USB connector, a B-type USB connector, a 5-pin mini B-type USB connector, a 4-pin mini B-type USB connector); a second data port configured to have a second data transfer speed (Fig. 1, 3, Second Connector; Paragraph 0024, FIG. 1, the memory drive comprises a first connector 1 connecting to an outside electronic device 15, a second connector 3 different in type from the first connector 1); a shared detection line connected to the first data port and the second data port (Fig. 4, 5V Lines on Pin 1); means for (Fig. 1, 5 & Fig. 4, 35, Controller) detecting a voltage on the shared detection line in response to a connection of at least one of the first data port and the second data port to a host system (Fig. 2 Flowchart for Figure 1, S10, Power is Supplies; Paragraph 0030, If the memory drive using a plurality of connectors is connected to an electronic device 15 and power is supplied to the electronic device 15 at operation S10, the controller 5 determines whether a plurality of connectors are all connected to the electronic device 15 at operation S12); means for determining (Fig. 4, 5V Bus detection) which of the first data port or the second data port is connected to the host system (Fig. 2, S12, Are a plurality of connectors connected simultaneously?); and means for (Fig. 4, 35, USB Controller) establishing a data connection with the host system at the first data transfer speed or the second data transfer speed based on the port connected to the host system (Fig. 2, S16, Data Input through predetermined connector; Paragraph 0030, If at least two connectors are connected to the electronic device 15, the controller 5 controls switches corresponding to the connectors except for one of the connectors).
Park teaches a USB storage device with a controller that detects power pins on different connectors to determine if multiple connectors are connected. Park does not explicitly teach 
Maeda teaches a first data port configured to have a first data transfer speed (Fig. 1, 11, First Slave Bus Interface; Paragraph 0011, present disclosure achieves high-speed access to a memory card, by including a conventional low-speed access interface in order to maintain compatibility with a conventional access device); a second data port configured to have a second data transfer speed faster than the first data transfer speed (Paragraph 0011, also including a high-speed interface in parallel to the conventional low-speed access interface); a shared detection line connected to the first data port and the second data port (Fig. 2 Pin layout of Fig. 1, Pin 5 is Shared VDD Pin); and means for (Paragraph 0051, VDD1, VSS1, and VSS2 pay the same role in both buses.  Therefore, no problems arise even when VDD1, VSS1, and VSS2 are shared.  However, DAT0 and DAT1 for the first bus are used as RCLK+ and RCLK- for the second bus, and therefore a switch circuit that switches usage is needed in a host controller on a side of the access device), detecting voltage on the shared detection line (Paragraph 0051, a switch circuit that switches usage is needed in a host controller on a side of the access device.  The switch circuit can be implemented in a case where a host controller is newly designed and developed). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Maeda and use a common shared voltage pin on the two connector interfaces of Park and have one interface be faster than the other interface.   
See Maeda: Paragraph 0011).

Claims 4-7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2003/0236934) in view of Maeda (US 2020/0201803) and further in view of Lin (US 2008/0222341).

Regarding claim 4, Park in view of Maeda teaches the device of claim 1. Park further teaches wherein the device further comprising: a first data channel connected to the first data port (Fig. 4, Data Lines for 31); and a second data channel connected to the second data port (Fig. 4, Data Lines for 33); wherein the control circuitry is further configured to determined which of the first data port or the second data port is connected to the host system (Paragraph 0030, If the memory drive using a plurality of connectors is connected to an electronic device 15 and power is supplied to the electronic device 15 at operation S10, the controller 5 determines whether a plurality of connectors are all connected to the electronic device 15 at operation S12). Park does not explicitly teach toggling between connectors to determine which one is connected to the host. 
Lin teaches wherein the control circuity (Fig. 3, 301, Device Controller) is further configured to: toggling between the first data channel (Fig. 3, Data Channel of Host Mode Element 303) and the second data channel (Fig. 3, Data Channel of Device Mode Element 305 & Fig. 4, Flowchart for Toggling of Fig. 3 Embodiment; Paragraph 0023, FIG. 4, step 401 is for the random auto-switcher switches to the host mode element or the device mode element.  Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device); and awaiting a command from the host system (Paragraph 0023, Step 403 is for the detection element to determine whether the handshake protocol matches the mode that the random auto-switcher is connected to). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lin and include a handshake protocol between the USB device and the USB host to determine which device function to switch to.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of USB peripheral/host functions, thus enabling the use of USB OTG protocol and improving device dual-role capabilities (See Lin: Paragraphs 0004 & 0005).

Regarding claim 5, the combination of Park/Maeda/Lin teaches the device of claim 4. Park teaches wherein the control circuitry is further configured to determine which of the first data port or the second data port is connected to the host system (Fig. 2, Flowchart of Detection of Interface). 
Park does not explicitly teach receiving commands via either the first/second data channels. 
Lin teaches determine connected to the host system by: in response to receiving the command on the first data channel, establishing a first data connection to the host system at Fig. 4, S401-S405, The random auto-switcher switches to the host mode element or the device mode element); and in response to receiving the command on the second data channel, establishing a second data connection to the host system at the second data transfer speed through the second data port (Paragraph 0023, Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device.  Step 403 is for the detection element to determine whether the handshake protocol matches the mode that the random auto-switcher is connected to).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lin and include a handshake protocol between the USB device and the USB host to determine which device function to switch to.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of USB peripheral/host functions, thus enabling the use of USB OTG protocol and improving device dual-role capabilities (See Lin: Paragraphs 0004 & 0005).

Regarding claim 6, the combination of Park/Maeda/Lin teaches the device of claim 4. Park does not teach toggling between the first and second data connections based on a timer expiring. 
Lin teaches wherein the control circuitry is further configured to determine which of the first data port or the second data port is connected to the host system by: awaiting the command from the host system on the first data channel (Fig. 4, 403, the detection element determines whether the handshake protocol matches the mode that the random auto-switcher is connected to); in response to receiving the command, establishing a first data connection to the host system at the first data transfer speed through the first data port (Fig. 4, 404; Paragraph 0023, If matched, step 404 is for the detection element to inform the random auto-switcher that no switching to the other mode is required); and in response to not receiving the command prior to a timer expiring, establishing a second data connection to the host system at the second data transfer speed through the second data port (Fig. 4, 405; Paragraph 0023, Other wise, step 405 is for the detection element to inform the random auto-switcher to switch to the other mode, and repeat step 402… Paragraph 0027, As the handshake protocol does not match the mode that random auto-switcher is connected to, detection element 309 informs random auto-switcher 307 to switch to host mode element 303 after a random period of time; i.e. random period has expired).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lin and include a handshake protocol between the USB device and the USB host to determine which device function to switch to based on a random time period.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of USB peripheral/host functions, thus enabling the use of USB OTG protocol and improving device dual-role capabilities (See Lin: Paragraphs 0004 & 0005).

Regarding claim 7, the combination of Park/Maeda/Lin teaches the device of claim 4. Park does not teach toggling between data connections based on timers expiring.
Fig. 4, 401, Start at host mode or device mode); in response to receiving the command, establishing a first data connection to the host system at the first data transfer speed through the first data port (Fig. 4, 403, the detection element determines whether the handshake protocol matches the mode that the random auto-switcher is connected to); and in response to not receiving the command prior to a first timer expiring: awaiting the command from the host system on the second data channel (Fig. 4, 405, Switch to the other mode); in response to receiving the command, establishing a second data connection to the host system at the second data transfer speed through the second data port (Fig. 4, Step 404; Paragraph 0023, Other wise, step 405 is for the detection element to inform the random auto-switcher to switch to the other mode, and repeat step 402… Paragraph 0027, As the handshake protocol does not match the mode that random auto-switcher is connected to, detection element 309 informs random auto-switcher 307 to switch to host mode element 303 after a random period of time; i.e. random period has expired); and in response to not receiving the command prior to a second timer expiring, awaiting the command from the host system on the first data channel (Fig. 4, Step 405 Loops back to Step 403 and Switches Again).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lin and include a handshake protocol between the USB device and the USB host to determine which device function to switch to based on a random time period.   
See Lin: Paragraphs 0004 & 0005).

Regarding claim 12, Park in view of Maeda teaches the method of claim 11. Park further teaches wherein determining which of the first data port or the second data port is connected to the host system comprises (Fig. 2, Flowchart for Determination): a first data channel connected to the first data port (Fig. 4, Data Lines for 31); and a second data channel connected to the second data port (Fig. 4, Data Lines for 33); wherein the control circuitry is further configured to determined which of the first data port or the second data port is connected to the host system (Paragraph 0030, If the memory drive using a plurality of connectors is connected to an electronic device 15 and power is supplied to the electronic device 15 at operation S10, the controller 5 determines whether a plurality of connectors are all connected to the electronic device 15 at operation S12). Park does not explicitly teach toggling between connectors to determine which one is connected to the host. 
Lin teaches wherein determining which of the first data port or the second data port is connected to the host system comprises: toggling between the first data channel (Fig. 3, Data Channel of Host Mode Element 303) and the second data channel (Fig. 3, Data Channel of Device Mode Element 305 & Fig. 4, Flowchart for Toggling of Fig. 3 Embodiment; Paragraph 0023, FIG. 4, step 401 is for the random auto-switcher switches to the host mode element or the device mode element.  Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device); and awaiting a command from the host system (Paragraph 0023, Step 403 is for the detection element to determine whether the handshake protocol matches the mode that the random auto-switcher is connected to). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and include a handshake protocol between the USB device and the USB host to determine which device function to switch to.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of USB peripheral/host functions, thus enabling the use of USB OTG protocol and improving device dual-role capabilities (See Lin: Paragraphs 0004 & 0005).

Regarding claim 13, the combination of Park/Maeda/Lin teaches the method of claim 12. Park teaches wherein determining which of the first data port or the second data port is connected to the host system (Fig. 2, Flowchart of Detection of Interface). 
Park does not explicitly teach receiving commands via either the first/second data channels. 
Lin teaches determining connection to the host system further comprises: in response to receiving the command on the first data channel, establishing a first data connection to the host system at the first data transfer speed through the first data port (Fig. 4, S401-S405, The random auto-switcher switches to the host mode element or the device mode element); and in response to receiving the command on the second data channel, establishing a second data connection to the host system at the second data transfer speed through the second data port Paragraph 0023, Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device.  Step 403 is for the detection element to determine whether the handshake protocol matches the mode that the random auto-switcher is connected to).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and include a handshake protocol between the USB device and the USB host to determine which device function to switch to.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of USB peripheral/host functions, thus enabling the use of USB OTG protocol and improving device dual-role capabilities (See Lin: Paragraphs 0004 & 0005).

Regarding claim 14, the combination of Park/Maeda/Lin teaches the method of claim 12. Park does not teach toggling between the first and second data connections based on a timer expiring. 
Lin teaches wherein the control circuitry determining which of the first data port or the second data port is connected to the host system further comprises: awaiting the command from the host system on the first data channel (Fig. 4, 403, the detection element determines whether the handshake protocol matches the mode that the random auto-switcher is connected to); in response to receiving the command, establishing a first data connection to the host system at the first data transfer speed through the first data port (Fig. 4, 404; Paragraph 0023, If matched, step 404 is for the detection element to inform the random auto-switcher that no switching to the other mode is required); and in response to not receiving the command prior to a timer expiring, establishing a second data connection to the host system at the second data transfer speed through the second data port (Fig. 4, 405; Paragraph 0023, Other wise, step 405 is for the detection element to inform the random auto-switcher to switch to the other mode, and repeat step 402… Paragraph 0027, As the handshake protocol does not match the mode that random auto-switcher is connected to, detection element 309 informs random auto-switcher 307 to switch to host mode element 303 after a random period of time; i.e. random period has expired).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and include a handshake protocol between the USB device and the USB host to determine which device function to switch to based on a random time period.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of USB peripheral/host functions, thus enabling the use of USB OTG protocol and improving device dual-role capabilities (See Lin: Paragraphs 0004 & 0005).

Regarding claim 15, the combination of Park/Maeda/Lin teaches the method of claim 12. Park does not teach toggling between data connections based on timers expiring.
Lin teaches wherein determining which of the first data port or the second data port is connected to the host system further comprises: awaiting the command from the host system on the first data channel (Fig. 4, 401, Start at host mode or device mode); in response to receiving the command, establishing a first data connection to the host system at the first data Fig. 4, 403, the detection element determines whether the handshake protocol matches the mode that the random auto-switcher is connected to); and in response to not receiving the command prior to a first timer expiring: awaiting the command from the host system on the second data channel (Fig. 4, 405, Switch to the other mode); in response to receiving the command, establishing a second data connection to the host system at the second data transfer speed through the second data port (Fig. 4, Step 404; Paragraph 0023, Other wise, step 405 is for the detection element to inform the random auto-switcher to switch to the other mode, and repeat step 402… Paragraph 0027, As the handshake protocol does not match the mode that random auto-switcher is connected to, detection element 309 informs random auto-switcher 307 to switch to host mode element 303 after a random period of time; i.e. random period has expired); and in response to not receiving the command prior to a second timer expiring, awaiting the command from the host system on the first data channel (Fig. 4, Step 405 Loops back to Step 403 and Switches Again).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and include a handshake protocol between the USB device and the USB host to determine which device function to switch to based on a random time period.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of USB peripheral/host functions, thus enabling the use of USB OTG protocol and improving device dual-role capabilities (See Lin: Paragraphs 0004 & 0005).

Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2003/0236934) in view of Maeda (US 2020/0201803) and further in view of Moore (US 2018/0336151).

Regarding claim 9, Park in view of Maeda teaches the device of claim 1. Park further teaches wherein: the first data port is a universal serial bus (USB) Type-A port (Fig. 1; Paragraph 0025, first connector 1 and the second connector 3 are used to connect to the ports provided in the electronic device 15, which may employ an A-type USB connector, a B-type USB connector, a 5-pin mini B-type USB connector, a 4-pin mini B-type USB connector, etc., all of which support the USB interface). 
Park does not explicitly teach the second port is a USB Type-C port.
Moore teaches the second port is a USB Type-C port (Paragraph 0024, Initial USB device 130 also includes a physical interface which may be implemented with any one of a USB Type B, mini B, micro B, micro AB or Type C receptacle of the appropriate gender to connect with USB cable 120). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Moore and include a USB Type-C protocol on the connector of park.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using a well-known and commonly used protocol USB Type-C protocol, thus complying with industry standards.

Regarding claim 18, Park in view of Maeda teaches the method of claim 11. Park further teaches wherein: the first data port is a universal serial bus (USB) Type-A port (Fig. 1; Paragraph 0025, first connector 1 and the second connector 3 are used to connect to the ports provided in the electronic device 15, which may employ an A-type USB connector, a B-type USB connector, a 5-pin mini B-type USB connector, a 4-pin mini B-type USB connector, etc., all of which support the USB interface). 
Park does not explicitly teach the second port is a USB Type-C port.
Moore teaches the second port is a USB Type-C port (Paragraph 0024, Initial USB device 130 also includes a physical interface which may be implemented with any one of a USB Type B, mini B, micro B, micro AB or Type C receptacle of the appropriate gender to connect with USB cable 120). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Moore and include a USB Type-C protocol on the connector of park.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using a well-known and commonly used protocol USB Type-C protocol, thus complying with industry standards.

	Allowable Subject Matter	

Claims 2, 3, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references disclosed taken either alone or in combination fail to teach a fuse between the shared detection line and control circuitry of the storage device, the fuse configured to disconnect the shared detection line from the control circuitry in response to a voltage overage being received from connecting both the first data port and the second data port to power sources.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8734186 discloses a first and second connector with over-voltage detection with a fuse that can prevent undesired electrical signals from propagating. 
US PGPUB 2007/0028127 discloses a USB host and USB client coupled together with a USB cable wherein the USB client has a Vbus detector for detecting a connection and power supply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184